OPINION DISSENTING IN PART; CONCURRING IN PART
BUCHANAN, C.J.,
dissenting in part and concurring in part.
I dissent because the claimed error that the trial court’s summary judgment was contrary to law was not specified in Appellants’ Motion to Correct Errors.1 Therefore, that issue must not be considered on appeal.
Ind. Rules of Procedure, Trial Rule 59(B) and (G),2 requires that an error to be preserved upon appeal must be specifically set forth in the Motion to Correct Errors and numerous cases3 have religiously follow*112ed this requirement of specificity. I know of no case in which this fundamental requirement has been discarded because an issue is “especially salient,” or because the error is asserted in the accompanying memorandum.
Even those cases liberally construing the rule have required the claimed, error to be stated in some form in the Motion to Correct Errors.4
The single case cited to support consideration of the claimed error omitted from the Motion to Correct Errors is Bd. of Com’rs, County of Howard v. Kokomo City Plan Comm. (1974), Ind. App., 310 N.E.2d 877, reversed on other grounds, 263 Ind. 282, 330 N.E.2d 92. There, however, the question was whether an assertion of error challenging a statute’s constitutionality was sufficiently specific despite failure to specify the section of the State Constitution violated. This is not analogous to the present case. Here the error asserted was not mentioned or referred to in any way.
In Bd. of Com’rs of Delaware County v. Briggs (1975), 167 Ind. App. 96, 337 N.E.2d 852, this court rejected the argument that the statement in the motion, “over the defendants’ objections”, properly preserved specific errors even though the basis for the objections were brought to the trial court’s attention orally.
In view of the overwhelming authority in this and the Supreme Court *113requiring that the claimed error be specifically stated in the Motion to Correct Error, I can only conclude that the Appellants’ total omission of any such claimed error precludes a decision on our part as to whether the rendering of a summary judgment was contrary to law. TR. 59(B) and (G) have been violated.
However, I concur in Parts 1(A) and 1(C) of Judge Sullivan’s opinion.

. As Judge Sullivan’s opinion indicates, the Appellants’ Motion to Correct Errors challenges the summary judgment on very specific factual grounds but not on the grounds that it was contrary to law. See footnote 3 for verbatim statement of Appellants’ Motion to Correct Errors.


. Ind. Rules of Procedure, Trial Rule 59:
(B) Form of motion. A motion to correct error shall state the issues upon which error is claimed, but the issues are not required to be stated under or in the language of the reasons allowed by these rules, by statute or by other law. The statement of claimed errors shall be specific rather than general, and shall be accompanied by a statement of the facts and grounds upon which the errors are based.
(G) Motion to correct error a condition to appeal. In all cases in which a motion to correct errors is the appropriate procedure preliminary to an appeal, such motion shall separately specify as grounds therefor each error relied upon however and whenever arising up to the time of filing such motion. Issues which could be raised upon a motion to correct errors may be considered upon appeal only when included in the motion to correct errors filed with the trial court. A motion to correct errors shall not be required in the case of appeals from interlocutory orders, orders appointing or refusing to appoint a receiver, and from orders in proceedings supplemental to execution.


. Edwards v. State (1976), 265 Ind. 239, 352 N.E.2d 730; Finch v. State (1975), 264 Ind. 48, 338 N.E.2d 629; Spivey v. State (1971), 257 Ind. 257, 274 N.E.2d 227; Macken v. City of Evansville (1977), 173 Ind. App. 60, 362 N.E.2d 202; Sacks v. State (1977), 172 Ind. App. 185, 360 N.E.2d 21; Kelly v. Bank of Reynolds (1976), 171 Ind. App. 515, 358 N.E.2d 146; Indiana State Highway Comm. v. Thomas (1976), 169 Ind. App. 13, 346 N.E.2d 252; Bd. of Com’rs of Delaware County v. Briggs (1975), 167 Ind. App. 96, 337 N.E.2d 852; Haskett v. Haskett (1975), 164 Ind. App. 105, 327 N.E.2d 612; Bennett v. State (1973), 159 Ind. App. 59, 304 N.E.2d 827; State v. Hladik (1973), 158 Ind. App. 223, 302 N.E.2d 544; Farley *112v. Farley (1973), 157 Ind. App. 385, 300 N.E.2d 375; Daben Realty Co. v. Stewart (1972), 155 Ind. App. 39, 290 N.E.2d 809; Matthew v. State (1972), 154 Ind. App. 182, 289 N.E.2d 336; Ostric v. St. Mary’s College (1972), 153 Ind. App. 616, 288 N.E.2d 565; Indiana Dep’t of State Revenue v. Frank Purcell Walnut Lumber Co. (1972), 152 Ind. App. 122, 282 N.E.2d 336.


. A Motion to Correct Errors stating claimed errors in general terms will not fail if specificity is provided by reading the motion with the accompanying memorandum. Leist v. Auto Owners Ins. Co. (1974), 160 Ind. App. 322, 311 N.E.2d 828; Indiana Dep’t of State Revenue v. Frank Purcell Walnut Lumber Co. (1972), 152 Ind. App. 122, 282 N.E.2d 336.
An inartfully drawn Motion to Correct Errors in Kelly v. Bank of Reynolds (1976), 171 Ind. App. 515, 358 N.E.2d 146, was found to be sufficiently specific in that the Motion set out what was being challenged. Likewise, error alleged in the Motion to Correct Errors is sufficiently specific without a verbatim transcript of the objection, testimony or rulings being challenged. It is adequate that those matters be set out in substance in the Motion or accompanying memorandum. Prudential Ins. Co. of America v. Winams (1974), Ind. App. 308 N.E.2d 727, reversed on other grounds, 263 Ind. 111, 325 N.E.2d 204.